Opinion by
Eoger S. Greene, Chief Justice.
Plaintiff in error began suit in the District Court, setting forth in his complaint four separate causes of action; one on a promissory note, and three on several judgments. To the complaint, the defendant, who is here defendant in error, answered, 1st, denying each and every allegation in the complaint; and *2672d, alleging “ that each and every of the said causes of action, sis alleged in plaintiff’s complaint, did not accrue within six years before the commencement of this action.”
The plaintiff failed to file any reply within the time limited by the rules of the Court, whei-eupon defendant filed a motion, .asking that the default of the plaintiff might be entered, and that he have judgment against plaintiff upon the pleadings. This motion the Court sustained, and entered the judgment fx-orn which this writ of error is taken.
We are of opinion that the District Coux-t erred in sustaining the motion. The attempted plea of the Statute of Limitations ■contained a negative pregnant; therefore the judgment of that "Court must be reversed, and the cause remanded for further proceedings.
We concur: John P. Hoyt, Associate Justice.
George-Turner, Associate Justice.